Citation Nr: 1739269	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  12-12 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for chronic dermatitis, to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Ciardiello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1971, including service in the Korean demilitarized zone (DMZ). 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In November 2015, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran filed a new claim in January 2011, which the RO denied in a December 2011 rating decision, finding that there was no new and material evidence submitted to reopen the final denial of the original 2008 claim.  The Veteran filed a timely Notice of Disagreement in January 2012, and in an April 2012 Statement of the Case, the RO found that new and material evidence had been presented, in the form of evidence that the Veteran qualified for the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iv).  However, because the Veteran's chronic dermatitis claim is based on a substantive right created by a regulatory provision that did not exist at the time of the prior final denial, the adjudication of the current claim is not a reopening of the original claim.  The question of whether new and material evidence has been received is not at issue, and the Board reviews the claim de novo.


FINDING OF FACT

The Veteran's chronic dermatitis did not manifest during service.



CONCLUSION OF LAW

The criteria for service connection for chronic dermatitis have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Veterans exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  To qualify for entitlement to service connection on a presumptive basis under 38 C.F.R. § 3.307, the disability must become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Analysis

The Veteran asserts that his chronic dermatitis that developed due to exposure to Agent Orange while he was on active duty. 

The Veteran has a current diagnosis of chronic and atopic dermatitis.   See May 2016 VA Examination at 1; see also August 2008 Medical Treatment Record at 1.  In addition, while the Veteran's service treatment records (STRs) do not document any skin complaints, VA has conceded that the Veteran has been exposed to Agent Orange.  As the first two elements of service connection have been met, the crux of the issue turns on establishing a medical nexus. 

As an initial matter, the Board notes that the Veteran is not entitled to service connection on a presumptive basis under 38 C.F.R. § 3.307, as neither chronic dermatitis, nor atopic dermatitis are listed as conditions that are subject to presumptive service connection for Veteran's who have been exposed to herbicide agents, and the record is devoid of any evidence that the Veteran has been diagnosed with chloracne, which is covered under 38 C.F.R. § 3.309(e).  However, that does not bar the Veteran from claiming entitlement on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also 38 C.F.R. § 3.309(e).

The Veteran was afforded a VA examination in connection with this claim in May 2016.  During the examination, the Veteran reported severe problems with itching, cracking, and widespread scaly redness of his legs, arms, and hands, especially for the ten years preceding his retirement in 2009.  See May 2016 VA Examination at 1.  He reported being prescribed triamcinolone, and his wife mentioned that his skin would crack right open is you looked at it.  Id.  The examiner provided a diagnosis of atopic dermatitis.  The examiner offered the opinion that the Veteran's atopic dermatitis is less likely than not related to exposure to Agent Orange in service, or any of his other service-connected disabilities.  To support this conclusion, the examiner explained this type of condition is usually described as "an itch that rashes."  He went on to explain that this condition is normally aggravated by dry weather, changes in weather, excessive bathing, hot water, fragrances (he is allergic to lanolin), animal dander.  Id. at 2.  Further, the examiner relied on the Veteran's own lay statements that his skin cleared up after he stopped his civilian occupation of welding, stating that welding was "the straw that broke the camel's back."  Id. at 3.  Further, he reasoned that atopic dermatitis is not caused by Agent Orange exposure, or any of the Veteran's other service-connected disabilities because it is a familial disorder.  The Board finds the examiner's negative nexus opinion highly probative, as it is based on a thorough review of the Veteran's claims file, and it uses medical principles to base its conclusion.  

The Board notes that the probative medical evidence does not suggest that the Veteran's chronic dermatitis is related to his period of service, to include any exposure to Agent Orange.  Additionally, the probative medical evidence is against a finding that the Veteran's chronic dermatitis was caused or worsened by any of his service-connected disabilities.  In fact, there are no competent medical opinions of record to the contrary. 

The Veteran testified that his chronic dermatitis is due to his exposure to Agent Orange during service.  He asserts that after he was sprayed with Agent Orange, he had itching and burning sensations, much like poison ivy.  He then went on to say that he was asymptomatic from the time of his discharge, until around 1995.  See November 2015 Hearing Transcript at 4 and 6.  The Board observes that while the Veteran is competent to report that he has symptoms of chronic dermatitis, he is not competent to provide a nexus opinion linking his current chronic dermatitis to Agent Orange exposure, or any other service-connected disabilities, as there is no evidence of record to suggest that he has the requisite medical training and experience to do so.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's lay assertions are not competent or sufficient. 

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for chronic dermatitis.  There is no doubt to be resolved, and service connection is therefore not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for chronic dermatitis is denied. 



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


